The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Examiner acknowledges receipt of Applicant’s response to the previous Office action, received 02 September 2022; which amends claim 1 and introduces claim 11.  Claims 1-11 are now pending in this application.
Examiner acknowledges receipt of Applicant’s information disclosure statement, received 06 October 2022, with accompanying reference copies.  This submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, it has been taken into consideration for this Office action.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is objected to because it appears that factor should be corrected to -- factory --.  Appropriate correction is required.
In response to Applicant’s amendment and remarks, concerning the 35 U.S.C. §103 rejection of the claims, Examiner notes the following:
As per claim 1, Applicant argues that “a person skilled in the art would have no motivation to combine newly cited Kitagawa, Miyata, Ben-Bassat, and Jain because the systems disclosed in both Kitagawa and Miyata are in different technical fields from the claimed invention.  In other words, Applicant respectfully submits that at least Kitagawa and Miyata do not qualify as prior art under 35 U.S.C. §103 because Kitagawa and Miyata are not analogous to the invention of claim 1, as presently presented” (spanning pages 11-12 of the instant response).  This argument is not persuasive, for the following reasons.
In this regard, Applicant further asserts that “Applicant notes that the Office Action on pages 3-4 does not argue that Kitagawa and Miyata are in the same field of endeavor of the claim invention … This necessarily concedes that Kitagawa and Miyata and claim 1 are not directed to the same field of endeavor” (page 13 of the instant response).  This assertion is inaccurate and unpersuasive.  Firstly, the previous Office action (mailed 02 June 2022) clearly asserted that Miyata et al. “teaches that it was known in the information display art (GUI - graphical user interface art) for displayed maps to utilize icons” (page 3 of the previous Office action, emphasis instantly added).  Hence, Examiner did indicate in what manner Miyata et al. was deemed to be analogous prior art.  Furthermore, since the instant invention creates a floor map by arranging an icon corresponding to the monitoring target on the floor image (i.e., creates a graphical display), as instantly claimed, the teachings of Miyata et al. are deemed analogous prior art to the instant invention by virtue of being directed to the same field of endeavor of displaying floor maps with icons (i.e., graphical displays).  In addition, Miyata et al. is deemed to be analogous prior art to both Ben-Bassat et al. and Jain et al., since all three references utilize graphical user interfaces.  In other words, once one having ordinary skill in the art had modified the system of Ben-Bassat et al. to utilize the asset floor map system of Jain et al., it would have been obvious to look to analogous teachings regarding display of such floor maps.  Secondly, the previous Office action clearly asserted that Kitagawa “teaches that it was known in the factory control arts (para[0051, 0058-0059]) for display of sensor/monitored information to utilize icons which are modified in their form/appearance based upon whether the monitored information satisfies various conditions” (page 4 of the previous Office action, emphasis instantly added).  Hence, Examiner did indicate in what manner Kitagawa was deemed to be analogous prior art.  In this case, Kitagawa is deemed to be analogous to the instantly claimed invention by virtue of being directed to a monitoring system for monitoring aspects of a factory environment, as per the instantly claimed equipment, moving objects and fixed equipment in a floor of a factory/work place.  In addition, Kitagawa is deemed to be analogous prior art to both Ben-Bassat et al. and Jain et al., since all three references are directed to monitoring aspects of a controlled environment; in the case of Ben-Bassat et al. and Kitagawa such controlled environment being a factory/production environment.
Applicant further asserts that “there can be no reasonable dispute that Kitagawa’s sensor information transmission system and Miyata’s shopping support system are not in the same field of endeavor as a monitoring system for monitoring at least one of fixed equipment installed in a floor of a sewing factor(sic) and/or sewing work place and a moving object moving in the floor, the fixed equipment and moving object being monitoring targets” (page 13 of the instant response).  This argument is not persuasive, for similar reasons as presented above.  Further in this regard, the combination of Ben-Bassat et al. and Jain et al. provide for a monitoring system for monitoring at least one of fixed equipment installed in a floor of a factory/work place and a moving object moving in the floor, the fixed equipment and moving object being monitoring targets, as per the instant claims, and further provide for display of such information to a user/worker (Ben-Bassat et al. at least at Figs 1-2, para[0035, 0065], claim 1; Jain et al. at least at abstract, Fig 1, para[0010]).  Once such display of information is utilized in the system of Ben-Bassat et al., as taught by Jain et al., art directed to improvements in the display of information, per se, becomes analogous prior art by association with the utilized display.  In this case, Miyata et al. teaches an improvement in the display of monitored information, by teaching that icons on displays, in general, can relate to quantity of relevant monitored objects (Fig 6; para[0041-0042]), and Kitagawa teaches that icons on displays, in general, can modify their form/appearance in response to various monitored conditions (Figs 3-5; para[0026, 0153-0154, 0162, 0166, 0196]).  Hence, the teachings of Miyata et al. and Kitagawa improve the appearance/operability/functionality of the display used in the combined system of Ben-Bassat et al. and Jain et al., and are thus reasonably pertinent to the problem of displaying such information to a user/worked, faced by the inventor.
Applicant further argues that “the Kitagawa and Miyata patent applications are not reasonably pertinent because it neither (1) addresses the same problem nor (2) serves the same purpose as the invention, as recited in claim 1 … the purposes of the Kitagawa and Miyata patent applications provide a solution to a problem very different than that addressed by the Applicant” (spanning pages 13-14 of the instant response).  In this regard, as noted above, once the display of monitored information is utilized in the system of Ben-Bassat et al., as modified by Jain et al., art directed to improvements in the display of such information, per se, becomes analogous prior art by association with the utilized display.  In other words, one of ordinary skill in the monitoring art faced with a problem of how to display monitored information to a user/worker would look to the solutions of others faced with the problem of displaying monitored information to a user/worker.  The fact that Kitagawa and Miyata et al. do not address the same problem as the instant invention, as defined by Applicant’s arguments to be the monitoring of fixed and moving equipment and moving objects on a factory floor, is not evidence of the non-obviousness of the claimed subject matter.  Firstly, such problem has been addressed by the combination of Ben-Bassat et al. and Jain et al.  The references of Kitagawa and Miyata et al. are cited merely as suggesting modifications to the display of the information collected by the combined system of Ben-Bassat et al. and Jain et al., in this case displaying icons which relate quantity information and satisfaction of condition information. Kitagawa and Miyata et al. may suggest such modifications, to arrive at the invention instantly claimed by Applicant, without any knowledge of the existence of the original problem, since they suggest such modifications for the purpose of increasing the user-friendliness of the displayed information in such a system.
As per the instant amendment to the preamble of claim 1, the combination of Ben-Bassat et al., Jain et al., Miyata et al. and Kitagawa does not provide for the instantly claimed floor being of a sewing factor(sic) and/or sewing work place.  However, Examiner notes that, when reading the preamble in the context of the entire claim, the recitation of a sewing factory/work place is not limiting, because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations.  Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction.  See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).  See MPEP §2111.02.
As per newly presented claim 11, Examiner notes that Ben-Bassat et al. specifically asserts the tracking of “key personnel” (para[0014, 0025, 0061]).  Since Jain et al. teaches the display of “assets” (para[0072]), the use of the display of Jain et al. in the system of Ben-Bassat et al. would result in the display of tracked “key personnel” as icons on the map, since Ben-Bassat et al. considers such key personnel to be “assets.”  However, Ben-Basset et al. does not teach that such an icon would include an indicator that is changed based on the degree of fatigue (physical condition) of the key personnel (worker).  In this regard, Applicant’s attention is directed to Ikegami (U.S. Patent Application Publication No. 2020/0268261; newly cited), which teaches that it was known in the manufacturing arts to monitor the physical condition of workers on-site, such as the key personnel of Ben-Basset et al., and to display indications of such physical condition on a map of the manufacturing/plant/work area/site (abstract; Figs 7-9; para[0008, 0143, 0145, 0180), wherein degree of fatigue is a well-known physical condition of a person.  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to modify the combined system of Ben-Bassat et al., Jain et al., Miyata et al. and Kitagawa to include such an additionally modifiable icon on the displayed map of the manufacturing floor, since Ikegami teaches a resultant beneficial ability to track workers and the severity of any associated problem.
As per the remaining dependent claims, Applicant provides no additional arguments concerning this rejection, relying instead upon the arguments already addressed above.
Accordingly, claims 1-10 stand rejected under 35 U.S.C. §103, as being unpatentable over Ben-Bassat et al. (U.S. Patent Application Publication No. 2019/0034850) in view of Jain et al. (U.S. Patent Application Publication No. 2018/0249298), further in view of Miyata et al. (U.S. Patent Application Publication No. 2002/0069131), and further in view of Kitagawa (U.S. Patent Application Publication No. 2018/0018911).
As per claim 1, Ben-Bassat et al. teaches the instantly claimed monitoring system for monitoring at least one of fixed equipment installed in a floor and a moving object moving in the floor … (abstract), the fixed equipment and moving object being monitoring targets (Fig 4, tracks mobile assets (such as tools 96) and machines/stationary units (such as stations 94); para[0014], “key assets” include fixed equipment, such as key tools, and moving objects, such as materials and assemblies; para[0089], tracks work orders and central equipment; para[0096], tools deemed key assets are tagged), the monitoring system comprising:
a recognition device that recognizes a monitoring target of the monitoring targets and outputs recognition information (Fig 3, data collector 66 recognizes RFID 50 of things; Fig 4, tracks mobile assets and stationary units; para[0013], “Input data” includes data collected by sensors tagged to assets; para[0021, 0026], tracking reader; para[0074, 0077], RFID tags are monitored constantly);
and a management device (Fig 3, context analyzer 68 and optimizers 74) that collects position information of the monitoring target from the recognition information … (para[0021, 0028], receive and store location parameters pertaining to tagged key assets; claim 1);
wherein a manufacturing line is constructed in the floor, and the moving object including a manufactured article transported on the manufacturing line is set as the monitoring target … (Figs 4 and 6; para[0014, 0021, 0089], tracking location and status of assets, such information stored in the database, where assets include materials, components and assemblies; claim 1).
Examiner notes that Ben-Bassat et al. does not provide for the instantly claimed floor being of a sewing factor(sic) and/or sewing work place.  However, when reading the preamble in the context of the entire claim, the recitation of a sewing factory/work place is not limiting, because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations.  Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction.  See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).  See MPEP §2111.02.
Ben-Bassat et al. does not teach the instantly claimed receives a floor image of the floor, and that creates a floor map by arranging an icon corresponding to the monitoring target on the floor image, … the icon being selected based on type information of the monitoring target and state information of the monitoring target, … the icon is arranged at a position indicated by the position information.  In this regard, Jain et al. teaches an asset floor map system, that provides for the instantly claimed receives a floor image of the floor (abstract; Fig. 1), and that creates a floor map by arranging an icon corresponding to the monitoring target on the floor image (para[0014], annotated floor map includes icon representing the asset and an indicator), the icon being selected based on type information of the monitoring target and state information of the monitoring target (para[0014], indicates at least one of type of the asset and status of the asset; para[0047], information that identifies the asset; para[0049], characteristics of the asset such as state), and the icon is arranged at a position indicated by the position information (para[0014], icon representing the asset/indicator is located on the floor map at position of the asset).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such a floor map display in the system of Ben-Bassat et al., since Jain et al. shows a resultant increased user-friendliness of the graphical user interface.
The combination of Ben-Bassat et al. and Jain et al. further does not teach the instantly claimed the icon including an indicator that is changed based on the state information, the state information including at least a quantity of manufactured articles for each process of the manufacturing line, the indicator of the at least one icon changed on the quantity of manufactured articles.  In this regard, Miyata et al. teaches that it was known in the information display art (GUI - graphical user interface art) for displayed maps to utilize icons, wherein the icons can relate quantity of relevant objects (Fig 6; para[0041-0042]).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such display of quantity information in the combined system of Ben-Bassat et al. and Jain et al., since Miyata et al. shows a resultant increased user-friendliness of the graphical user interface.
The combination of Ben-Bassat et al., Jain et al. and Miyata et al. further does not teach the instantly claimed the icon selected when the manufactured articles satisfy an allowable condition is different from the icon selected when the manufactured articles do not satisfy the allowable condition.  In this regard, Kitagawa teaches that it was known in the factory control arts (para[0051, 0058-0059]) for display of sensor/monitored information to utilize icons which are modified in their form/appearance based upon whether the monitored information satisfies various conditions (Figs 3-5; para[0026, 0153-0154, 0162, 0166, 0196]).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such a variable icon display in the combined system of Ben-Bassat et al., Jain et al. and Miyata et al., since Kitagawa shows a resultant increased user-friendliness of the graphical user interface.
As per claim 2, Ben-Bassat et al. further teaches that the instantly claimed management device includes a position information acquisition unit that acquires the position information of the monitoring target from the recognition information (para[0021, 0028], receive and store location parameters pertaining to tagged key assets), a type information acquisition unit that acquires type information of the monitoring target from the recognition information (para[0069], RFID tag includes type information), and an information management unit that manages the position information and the type information in association with each other for each monitoring target (para[0028, 0069], related information is stored in a database; claim 1).
As per claim 3, Ben-Bassat et al. further teaches that the instantly claimed management device includes a state information acquisition unit that acquires the state information from the monitoring target, and manages the state information in association with the position information and the type information for each monitoring target (para[0021, 0089], tracking location/status of assets, and store in database; claim 1).
As per claim 4, Ben-Bassat et al. further teaches that the instantly claimed fixed equipment is set as the monitoring target (Fig 4, tracks machines/stationary units (such as stations 94); para[0014], key tools).  However, Ben-Bassat et al. does not teach that the instantly claimed management device acquires an equipment type of the manufacturing equipment as the type information by the type information acquisition unit.  In this regard, Jain et al. teaches that asset characteristics/equipment type are discovered (Figs 4, S440; Fig 12, 1238; para[0047] , information that identifies the asset).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to include such additional information in the system of Ben-Bassat et al., since such would increase the user-friendliness of the graphical user interface.
As per claim 5, Ben-Bassat et al. further teaches that the instantly claimed management device acquires operating information indicating an operating state from the manufacturing equipment by the state information acquisition unit (para[0089], tracks location and status of production station 94), and manages the operating information in association with the position information and the type information for each manufacturing equipment by the information management unit (para[0014, 0021, 0089], tracking location and status of assets, such information stored in the database).
As per claim 6, Ben-Bassat et al. further teaches that the instantly claimed moving object includes a worker who walks around the floor is set as the monitoring target, and the management device acquires a business type of the worker as the type information by the type information acquisition unit (Fig 3, humans; Fig 4, workers 32; para[0014], key personnel; para[0064-0065, 0073, 0083], predefined/specific relevant employees, such as factory worker/clerk/management official; para[0104], tracking visitor).
As per claim 7, Ben-Bassat et al. further teaches that the instantly claimed management device acquires physical condition information of the worker from a physical condition sensor by the state information acquisition unit (para[0089], tracking status of employees), and manages the physical information in associated with the position information and the type information for each worker by the information management unit (para[0014, 0021, 0089], tracking location and status of assets, such information stored in the database, where assets include personnel; claim 1).
As per claim 8, Ben-Bassat et al. further teaches that the instantly claimed recognition device is a reader that reads a tag attached to the manufactured article and outputs tag information as the recognition information (Fig 3, data collector 66 recognizes RFID 50 of things; Fig 4, tracks mobile assets and stationary units; para[0013], “Input data” includes data collected by sensors tagged to assets; para[0021, 0026], tracking reader; para[0074, 0077], RFID tags are monitored constantly), and the management device acquires, as position information, the process of the manufacturing line where the manufactured article exists from the tag information by the position information acquisition unit (para[0013, 0017, 0077-0079, 0096]), and manages the quantity of the manufactured article for each process of the manufacturing line by the information management unit (para[0017, 0039-0052, 0077-0079, 0093]).
As per claim 9, Jain et al. further teaches that the instantly claimed management device continues to acquire the position information of the monitoring target, continues to acquire the type information of the monitoring target, continues to acquire the state information from the monitoring target, and updates, in real time, the floor map of the floor in which the icon corresponding to the monitoring target is continuously arranged at positions indicated by the continuously acquired position information (para[0031-0033], floor map is updated in real-time).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such functionality in the system of Ben-Bassat et al., since Ben-Bassat et al. teaches the benefits of real-time monitoring/tracking (para[0005, 0009, 0061, 0074]).
As per claim 10, Ben-Bassat et al. further teaches that the instantly claimed fixed equipment includes the manufacturing equipment installed in the floor and the moving object including an operator working in the manufacturing equipment are set as the monitoring target, and the management device includes a processing capability acquisition unit that acquires a processing capability of the operator using the manufacturing equipment, and a matching determination unit that determines matching between the processing capability of the manufacturing equipment and the processing capability of the operator (para[0014, 0021, 0089], tracking location and status of assets, where assets include personnel; claim 1).
Claim 11 is rejected under 35 U.S.C. §103, as being unpatentable over Ben-Bassat et al. (U.S. Patent Application Publication No. 2019/0034850) in view of Jain et al. (U.S. Patent Application Publication No. 2018/0249298), further in view of Miyata et al. (U.S. Patent Application Publication No. 2002/0069131), and further in view of Kitagawa (U.S. Patent Application Publication No. 2018/0018911), as applied to claim 1 above, further in view of Ikegami (U.S. Patent Application Publication No. 2020/0268261.
As per claim 11, the combination of Ben-Bassat et al., Jain et al., Miyata et al. and Kitagawa further teaches the instantly claimed moving object further including a worker being set as the monitoring target, the management device collects position information of the monitoring target from the recognition information, the management device receives a floor image of the floor, the management device creates a second icon corresponding to the worker set as the monitoring target on the floor image, since Ben-Bassat et al. specifically asserts the tracking of “key personnel” (para[0014, 0025, 0061]), while Jain et al. teaches the display of “assets” (para[0072]), such that the use of the display of Jain et al. in the system of Ben-Bassat et al. would result in the display of tracked “key personnel” as icons on the map, since Ben-Bassat et al. considers such key personnel to be “assets.”  However, neither Ben-Bassat et al., Jain et al., Miyata et al. nor Kitagawa teach that the instantly claimed management device acquires physical condition information of the worker from a physical condition sensor, the management device determines a degree of fatigue of the worker based on the physical condition information, and the management device the second icon including an indicator that is changed based on the degree of fatigue of the work.  In this regard, Ikegami teaches that it was known in the manufacturing arts to monitor the physical condition of workers on-site, such as the key personnel of Ben-Basset et al., and to display indications of such physical condition on a map of the manufacturing/plant/work area/site (abstract; Figs 7-9; para[0008, 0143, 0145, 0180), wherein degree of fatigue is a well-known physical condition of a person.  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to modify the combined system of Ben-Bassat et al., Jain et al., Miyata et al. and Kitagawa to include such an additionally modifiable icon on the displayed map of the manufacturing floor, since Ikegami teaches a resultant beneficial ability to track workers and the severity of any associated problem.
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  Applicant is advised to carefully review the cited art, as evidence of the state of the art, in preparation for responding to this Office action.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP §706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to M.N. VON BUHR whose telephone number is (571)272-3755.  The examiner can normally be reached Monday, Wednesday and Thursday (9am-5pm, ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from the Patent Center.  Unpublished application information in the Patent Center is available to registered users.  To file and manage patent submissions in the Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about the Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.N. Von Buhr/Primary Examiner, Art Unit 2117                                                                                                                                                                                                        

MNVB
11/18/22